MEMORANDUM **
Li Zhu He, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying asylum and withholding of removal We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the factual findings underlying the denial of asylum and withholding, Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995), and we deny the petition for review.
The petitioner safely relocated for more than foui’ years to a province where her older sister lived and where she practiced her religion and worked without encountering further problems with the government. The petitioner also testified that besides the one incident in April 2000, her family has not been harmed. Therefore, substantial evidence supports the BIA’s finding that, even presuming past persecution, the government established by a preponderance of the evidence that the petitioner could reasonably relocate within China. See Gonzalez-Hemandez v. Ashcroft, 336 F.3d 995, 998-99 (9th Cir.2003); 8 C.F.R. § 1208.13(b)(3)(ii).
The petitioner’s motion to expedite is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.